


Exhibit 10.3



BYLAWS
of
RED ROCK PICTURES, INC,
A Nevada Corporation

ARTICLE I
OFFICES

          Section 1. REGISTERED OFFICE. The registered office of Red Rock
Pictures, Inc. (the "Corporation") in the State of Nevada is 318 North Carson
Street, Suite 208, Carson City, Nevada 89701. The name of its registered agent
at such address is Paracorp Incorporated, The registered office and/or
registered agent of the Corporation may be changed from time to time by action
of the Board of Directors of the Corporation (the "Board of Directors" or
"Board," and each member a "Director").

          Section 2. OTHER OFFICES. The Corporation may also have offices at
such other places, both within and without the State of Nevada, as the Board of
Directors may from time to time determine or the business of the Corporation may
require.

ARTICLE II
MEETINGS OF STOCKHOLDERS

          Section 1. PLACE AND TIME OF MEETINGS. An annual meeting of the
stockholders shall be held each year for the purpose of electing Directors and
conducting such other proper business as may come before the meeting. The date,
time and place of the annual meeting may be determined by resolution of the
Board of Directors or as set by the President (as defined below) of the
Corporation. lithe election of Directors is not held on the date fixed as
provided herein and by a resolution for any annual meeting of the stockholders,
or any adjournment thereof, the Board of Directors shall cause the election to
be held at a special meeting of the stockholders as soon thereafter as may
conveniently be held.

          Section 2. SPECIAL MEETINGS. Special meetings of stockholders may be
called for any purpose (including, without limitation, the filling of Board
vacancies and newly created directorships), and may be held at such time and
place, within or without the State of Nevada, as shall be stated in a notice of
meeting or in a duly executed waiver of notice thereof. Such meetings may be
called at any time by two or more members of the Board of Directors or the
President, and shall be called by the President upon the written request of
holders of shares entitled to cast not less than 30% of the outstanding shares
of any series or class of the Corporation's capital stock.

          Section 3. PLACE OF MEETINGS, The Board of Directors may designate any
place, either within or without the State of Nevada, as the place of meeting for
any annual meeting or for any special meeting called by the Board of Directors.
If no designation is made, or if a special meeting be otherwise called, the
place of meeting shall be the principal executive office of the Corporation.

          Section 4. NOTICE. Whenever stockholders are required or permitted to
take action at a meeting, written or printed notice stating the place, date,
time, and, in the case of special meetings, the purpose or purposes, of such
meeting shall be given to each stockholder entitled to vote at such meeting not
less than 10 nor more than 60 days before the date of the meeting. All such
notices shall be delivered, either personally or by mail, by or at the direction
of the Board of Directors, the President or the Secretary (as defined below),
and if mailed, such notice shall be deemed to be delivered when deposited in the
United States mail, postage prepaid, addressed to the stockholder at his, her or
its address as the same appears on the records of the Corporation. Attendance of
a person at a meeting shall constitute a waiver of notice of such meeting,
except when the person attends for the express purpose of objecting to the
transaction of any business at the beginning of the meeting because the meeting
is not lawfully called or convened.





--------------------------------------------------------------------------------





          Section 5. STOCKHOLDERS LIST. The officer having charge of the stock
ledger of the Corporation shall make, at least 10 days before every meeting of
the stockholders, a complete list of the stockholders entitled to vote at such
meeting arranged in alphabetical order, showing the address of each stockholder
and the number of shares registered in the name of each stockholder. Such list
shall be open to the examination of any stockholder, for any purpose germane to
the meeting, during ordinary business hours, for a period of at least 10 days
prior to the meeting, either at a place within the city where the meeting is to
be held, which place shall be specified in the notice of the meeting or, if not
so specified, at the place where the meeting is to be held. The list shall also
be produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present.

          Section 6. QUORUM. Except as otherwise provided by applicable law or
by the Articles of Incorporation, a majority of the outstanding shares of the
Corporation entitled to vote, represented in person or by proxy, shall
constitute a quorum at a meeting of stockholders. If less than a majority of the
outstanding shares are represented at a meeting, a majority of the shares so
represented may adjourn the meeting from time to time in accordance with Section
7 of this Article until a quorum shall be present or represented.

          Section 7. ADJOURNED MEETINGS. When a meeting is adjourned to another
time and place, notice need not be given of the adjourned meeting if the time
and place thereof are announced at the meeting at which the adjournment is
taken. At the adjourned meeting the Corporation may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than 30 days, or if after the adjournment a new record date is fixed for
the adjourned meeting, a notice of the adjourned meeting shall be given to each
stockholder of record entitled to vote at the meeting.

          Section 8. VOTE REQUIRED. When a quorum is present, the affirmative
vote of a majority of the shares present in person or represented by proxy at
the meeting and entitled to vote on the subject matter shall be the act of the
stockholders, unless the question is one upon which by express provision of an
applicable law or of the Articles of Incorporation a different vote is required,
in which case such express provision shall govern and control the decision of
such question. If applicable, where a separate vote by class is required, the
affirmative vote of the majority of shares of such class present in person or
represented by proxy at the meeting shall be the act of such class.

          Section 9. VOTING RIGHTS. Except as otherwise provided by the General
Corporation Law of the State of Nevada or by the Articles of Incorporation of
the Corporation or any amendments thereto and subject to Section 3 of Article VI
hereof, every stockholder shall at every meeting of the stockholders be entitled
to one vote in person or by proxy for each share of common stock held by such
stockholder.

          Section 10. PROXIES. Each stockholder entitled to vote at a meeting of
stockholders or to express consent or dissent to corporate action in writing
without a meeting may authorize another person or persons to act for him, her or
it by proxy. Every proxy must be signed by the stockholder granting the proxy or
by his, her or its attorney-in­fact. No proxy shall be voted or acted upon after
one year from its date, unless the proxy provides for a longer period. A duly
executed proxy shall be irrevocable if it states that it is irrevocable and if,
and only as long as, it is coupled with an interest sufficient in law to support
an irrevocable power. A proxy may be made irrevocable regardless of whether the
interest with which it is coupled is an interest in the stock itself or an
interest in the Corporation generally.





2

--------------------------------------------------------------------------------





          Section 11. ACTION BY WRITTEN CONSENT. Unless otherwise provided in
the Articles of Incorporation, any action required to be taken at any annual or
special meeting of stockholders of the Corporation, or any action which may be
taken at any annual or special meeting of such stockholders, may be taken
without a meeting, without prior notice and without a vote, if a consent or
consents in writing, setting forth the action so taken and bearing the dates of
signature of the stockholders who signed the consent or consents, shall be
signed by the holders of outstanding stock having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all shares entitled to vote thereon were present and voted and
shall be delivered to the Corporation by delivery to its registered office in
the state of Nevada, or the Corporation's principal place of business, or an
officer or agent of the Corporation having custody of the book or books in which
proceedings of meetings of the stockholders are recorded. Delivery made to the
Corporation's registered office shall be by hand or by certified or registered
mail, return receipt requested provided, however, that no consent or consents
delivered by certified or registered mail shall be deemed delivered until such
consent or consents are actually received at the registered office. All consents
properly delivered in accordance with this section shall be deemed to be
recorded when so delivered. No written consent shall be effective to take the
corporate action referred to therein unless, within 60 days of the earliest
dated consent delivered to the Corporation as required by this section, written
consents signed by the holders of a sufficient number of shares to take such
corporate action are so recorded. Prompt notice of the taking of the corporate
action without a meeting by less than unanimous written consent shall be given
to those stockholders who have not consented in writing. Any action taken
pursuant to such written consent or consents of the stockholders shall have the
same force and effect as if taken by the stockholders at a meeting thereof.



ARTICLE III
DIRECTORS

          Section 1. GENERAL POWERS. The business and affairs of the Corporation
shall be managed by or under the direction of the Board of Directors.

          Section 2. NUMBER, QUALIFICATION, ELECTION AND TERM OF OFFICE. The
number of Directors that constitute the first Board of Directors shall be one.
Thereafter, the number of Directors shall be established from time to time by
resolution of the Board. A Director shall be a natural person and at least 18
years of age. A Director need not be a resident of Nevada or a stockholder of
the Corporation. The Directors shall be elected at each annual meeting of the
stockholders, except as provided in Section 4 of this Article Ill. The Directors
shall be elected by a plurality of the votes of the shares present in person or
represented by proxy at the annual meeting and entitled to vote in the election
of Directors. Each Director elected shall hold office until a successor is duly
elected and qualified or until his or her earlier death, resignation or removal
as hereinafter provided.

          Section 3. REMOVAL AND RESIGNATION. Any Director or the entire Board
of Directors may be removed at any time, with or without cause, by the holders
of a majority of the shares then entitled to vote at an election of Directors.
Whenever the holders of any class or series are entitled to elect one or more
Directors by the provisions of the Corporation's Articles of Incorporation, the
provisions of this section shall apply, in respect to the removal without cause
of a Director or Directors so elected, to the vote of the holders of the
outstanding shares of that class or series and not to the vote of the
outstanding shares as a whole. Any Director may resign at any time upon written
notice to the Corporation.

          Section 4. VACANCIES. Except as otherwise provided by the Articles of
Incorporation of the Corporation or any amendments thereto, vacancies and newly
created directorships resulting from any increase in the authorized number of
Directors may be filled by a majority vote of the Directors then in office. Each
Director so chosen shall hold office until a successor is duly elected and
qualified or until his or her earlier death, resignation or removal as herein
provided.




3

--------------------------------------------------------------------------------





          Section 5. ANNUAL MEETINGS. The annual meeting of each newly elected
Board of Directors shall be held without other notice than this Bylaw
immediately after, and at the same place as, the annual meeting of stockholders.

          Section 6. OTHER MEETINGS AND NOTICE. Regular meetings, other than the
annual meeting, of the Board of Directors may be held without notice at such
time and at such place as shall from time to time be determined by resolution of
the Board. Special meetings of the Board of Directors may be called by or at the
request of the President on at least 24 hours notice to each Director, either
personally, by telephone, by mail, or by telegraph; in like manner and on like
notice, the President must call a special meeting on the written request of at
least a majority of the Directors.

          Section 7. QUORUM, REQUIRED VOTE AND ADJOURNMENT. A majority of the
total number of Directors shall constitute a quorum for the transaction of
business. The vote of a majority of Directors present at a meeting at which a
quorum is present shall be the act of the Board of Directors. if a quorum shall
not be present at any meeting of the Board of Directors, the Directors present
thereat may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present.

          Section 8. COMMITTEES. The Board of Directors may, by resolution
passed by a majority of the whole Board, designate one or more committees, each
committee to consist of one or more of the Directors of the Corporation, which
to the extent provided in such resolution or these Bylaws shall have and may
exercise the powers of the Board of Directors in the management and affairs of
the Corporation except as otherwise limited by law, The Board of Directors may
designate one or more Directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of the committee. Such
committee or committees shall have such name or names as may be determined from
time to time by resolution adopted by the Board of Directors. Each committee
shall keep regular minutes of its meetings and report the same to the Board of
Directors when required.

          Section 9. COMMITTEE RULES. Each committee of the Board of Directors
may fix its own rules of procedure and shall hold its meetings as provided by
such rules, except as may otherwise be provided by a resolution of the Board of
Directors designating such committee. Unless otherwise provided in such a
resolution, the presence of at least a majority of the members of the committee
shall be necessary to constitute a quorum. In the event that a member and that
member's alternate, if alternates are designated by the Board of Directors as
provided in Section 8 of this Article III, of such committee is or are absent or
disqualified, the member or members thereof present at any meeting and not
disqualified from voting, whether or not such member or members constitute a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in place of any such absent or disqualified member.

          Section 10. COMMUNICATIONS EQUIPMENT. Members of the Board of
Directors or any committee thereof may participate in and act at any meeting of
the Board or such committee through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in the meeting pursuant to this
section shall constitute presence in person at the meeting.





4

--------------------------------------------------------------------------------





          Section WAIVER OF NOTICE AND PRESUMPTION OF ASSENT. Any member of the
Board of Directors or any committee thereof who is present at a meeting shall be
conclusively presumed to have waived notice of such meeting except when such
member attends for the express purpose of objecting to the transaction of any
business at the beginning of the meeting because the meeting is not lawfully
called or convened. Such member shall be conclusively presumed to have assented
to any action taken, unless his or her dissent shall be entered in the minutes
of the meeting or unless his or her written dissent to such action shall be
filed with the person acting as the Secretary of the meeting before the
adjournment thereof or shall be forwarded by registered mail to the Secretary of
the Corporation immediately after the adjournment of the meeting. Such right to
dissent shall not apply to any member who voted in favor of such action.

          Section 12. ACTION BY WRITTEN CONSENT. Unless otherwise restricted by
the Articles of Incorporation, any action required or permitted to be taken at
any meeting of the Board of Directors, or of any committee thereof, may be taken
without a meeting if all members of the Board or committee, as the case may be,
consent thereto in writing, and the writing or writings are filed with the
minutes of proceedings of the Board or committee.



ARTICLE IV
OFFICERS

          Section 1. NUMBER. The officers of the Corporation shall be elected by
the Board of Directors and shall consist of a Chairman, if any is elected, a
Chief Executive Officer, if any is elected, a President, a Secretary, a
Treasurer, and such other officers and assistant officers as may be deemed
necessary or desirable by the Board of Directors (all as defined below). Any
number of offices may be held by the same person. In its discretion, the Board
of Directors may choose not to fill any office for any period as it may deem
advisable.

          Section 2. ELECTION AND TERM OF OFFICE. The officers of the
Corporation shall be elected annually by the Board of Directors at its first
meeting held after each annual meeting of stockholders or as soon thereafter as
may be conveniently held. The President shall appoint other officers to serve
for such terms as he or she deems desirable. Vacancies may be filled or new
offices created and filled at any meeting of the Board of Directors.
Each officer shall hold office until a successor is duly elected and qualified
or until his or her earlier death, resignation or removal as hereinafter
provided.

          Section 3. REMOVAL. Any officer or agent elected by the Board of
Directors may be removed by the Board of Directors whenever in its judgment the
best interests of the Corporation would be served thereby, but such removal
shall be without prejudice to the contract rights, if any, of the person so
removed.

          Section 4. VACANCIES. Any vacancy occurring in any office because of
death, resignation, removal, disqualification or otherwise, may be filled by the
Board of Directors for the unexpired portion of the term by the Board of
Directors then in office,

          Section 5. COMPENSATION. Compensation of all officers shall be fixed
by the Board of Directors, and no officer shall be prevented from receiving such
compensation by virtue of his or her also being a Directors of the Corporation.

          Section 6. THE CHAIRMAN OF THE BOARD. The "Chairman of the Board," if
one shall have been elected, shall be a member of the Board of Directors, an
officer of the Corporation, and, if present, shall preside at each meeting of
the Board of Directors or shareholders. The Chairman of the Board shall,





5

--------------------------------------------------------------------------------





in the absence or disability of the President, act with all of the powers and be
subject to all the restrictions of the President. He shall advise the President,
and in the President's absence, other officers of the Corporation, and shall
perform such other duties as may from time to time be assigned to him by the
Board of Directors.

          Section 7. THE CHIEF EXECUTIVE OFFICER. The "Chief Executive Officer,"
if any, shall be the chief executive officer of the Corporation. In the absence
of the Chairman of the Board or if a Chairman of the Board shall have not been
elected, the Chief Executive Officer shall preside at all meetings of the
stockholders and Board of Directors at which he or she is present. Subject to
the powers of the Board of Directors, the Chief Executive Officer shall have
general charge of the business, affairs and property of the Corporation, and
control over its officers, agents and employees, and shall see that all orders
and resolutions of the Board of Directors are carried into effect. The Chief
Executive Officer shall have such other powers and perform such other duties as
may be prescribed by the Board of Directors or as may be provided in these
Bylaws.

          Section 8. THE PRESIDENT. The "President" shall be the president of
the Corporation. In the absence of the Chairman of the Board and the Chief
Executive Officer, or if a Chairman of the Board and Chief Executive Officer
shall not have been elected, the President shall preside at all meetings of the
stockholders and Board of Directors at which he or she is present. Subject to
the powers of the Board of Directors, the President shall have general charge of
the business, affairs and property of the Corporation, and control over its
officers, agents and employees, and shall see that all orders and resolutions of
the Board of Directors are carried into effect. The President shall have such
other powers and perform such other duties as may be prescribed by the Board of
Directors or as may be provided in these Bylaws.

          Section 9. VICE-PRESIDENTS. The "Vice-President," if any, or if there
shall be more than one, the "Vice-Presidents" in the order determined by the
Board of Directors shall, in the absence or disability of the President, act
with all of the powers and be subject to all the restrictions of the President.
The Vice-Presidents shall also perform such other duties and have such other
powers as the Board of Directors, the President or these Bylaws may, from time
to time, prescribe.

          Section 10. THE SECRETARY AND ASSISTANT SECRETARIES. The "Secretary"
shall attend all meetings of the Board of Directors, all meetings of the
committees thereof and all meetings of the stockholders and record ail the
proceedings of the meetings in a book or books to be kept for that purpose.
Under the President's supervision, the Secretary shall give, or cause to be
given, all notices required to be given by these Bylaws or by law; shall have
such powers and perform such duties as the Board of Directors, the President or
these Bylaws may, from time to time, prescribe; and shall have custody of the
corporate seal of the Corporation. The Secretary, or an "Assistant Secretary,"
shall have authority to affix the corporate seal to any instrument requiring it
and when so affixed, it may be attested by his or her signature or by the
signature of such Assistant Secretary. The Board of Directors may give general
authority to any other officer to affix the seal of the Corporation and to
attest the affixing by his or her signature. The Assistant Secretary, or if
there be more than one, the "Assistant Secretaries" in the order determined by
the Board of Directors, shall, in the absence or disability of the Secretary,
perform the duties and exercise the powers of the Secretary and shall perform
such other duties and have such other powers as the Board of Directors, the
President, or Secretary may, from time to time, prescribe.

          Section 11. THE TREASURER AND ASSISTANT TREASURER. The "Treasurer"
shall have custody of the corporate funds and securities; shall keep full and
accurate accounts of receipts and disbursements in books belonging to the
Corporation; shall deposit all monies and other valuable effects in the name and
to the credit of the Corporation as may be ordered by the





6

--------------------------------------------------------------------------------





Board of Directors; shall cause the funds of the Corporation to be disbursed
when such disbursements have been duly authorized, taking proper vouchers for
such disbursements; shall render to the President and the Board of Directors, at
its regular meeting or when the Board of Directors so requires, an account of
the Corporation; and shall have such powers and perform such duties as the Board
of Directors, the President or these Bylaws may, from time to time, prescribe.
If required by the Board of Directors, the Treasurer shall give the Corporation
a bond (which shall be rendered every six years) in such sums and with such
surety or sureties as shall be satisfactory to the Board of Directors for the
faithful performance of the duties of the office of Treasurer and for the
restoration to the Corporation, in case of death, resignation, retirement, or
removal from office, of all hooks, papers, vouchers, money, and other property
of whatever kind in the possession or under the control of the Treasurer
belonging to the Corporation. The "Assistant Treasurer," or if there shall be
more than one, the "Assistant Treasurers" in the order determined by the Board
of Directors, shall in the absence or disability of the Treasurer, perform the
duties and exercise the powers of the Treasurer. The Assistant Treasurers shall
perform such other duties and have such other powers as the Board of Directors,
the President or Treasurer may, from time to time, prescribe.

          Section 12. OTHER OFFICERS, ASSISTANT OFFICERS AND AGENTS. Officers,
assistant officers and agents, if any, other than those whose duties are
provided for in these Bylaws, shall have such authority and perform such duties
as may from time to time be prescribed by resolution of the Board of Directors.

          Section 13. ABSENCE OR DISABILITY OF OFFICERS. In the case of the
absence or disability of any officer of the Corporation and of any person hereby
authorized to act in such officer's place during such officer's absence or
disability, the Board of Directors may by resolution delegate the powers and
duties of such officer to any other officer or to any Director, or to any other
person whom it may select.



ARTICLE V
INDEMNIFICATION OF OFFICERS, DIRECTORS AND OTHERS



          Section 1. NATURE OF INDEMNITY. Each person who was or is made a party
or is threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a "proceeding"), by reason of the fact that he or a person of whom
he is the legal representative, is or was a Director, officer, employee or
agent, of the Corporation or is or was serving at the request of the Corporation
as a Director, officer, employee, or agent of another Corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a Director, officer, employee, or
agent or in any other capacity while serving as a Director, officer, employee,
or agent, shall be indemnified and held harmless by the Corporation to the
fullest extent which it is empowered to do so by the General Corporation Law of
the State of Nevada, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than said law permitted
the Corporation to provide prior to such amendment) against all expense,
liability and loss (including attorneys' fees actually and reasonably incurred
by such person in connection with such proceeding and such indemnification shall
inure to the benefit of his or her heirs, executors and administrators;
provided, however, that, except as provided in Section 2 of this Article V, the
Corporation shall indemnify any such person seeking indemnification in
connection with a proceeding initiated by such person only if such proceeding
was authorized by the Board of Directors of the Corporation. The right to
indemnification conferred in this Article V shall be a contract right and,
subject to Sections 2 and 5 hereof,





7

--------------------------------------------------------------------------------





shall include the right to be paid by the Corporation the expenses incurred in
defending any such proceeding in advance of its final disposition.

          Section 2. PROCEDURE FOR INDEMNIFICATION OF DIRECTORS AND OFFICERS.
Any indemnification of a Director or officer of the Corporation under Section 1
of this Article V or advance of expenses under Section 5 of this Article V shall
be made promptly, and in any event within 30 days, upon the written request of
the Director, officer, employee or agent. If a determination by the Corporation
that the Director, officer, employee or agent is entitled to indemnification
pursuant to this Article V, and the Corporation fails to respond within 60 days
to a written request for indemnity, the Corporation shall be deemed to have
approved the request. If the Corporation denies a written request for
indemnification or advancing of expenses, in whole or in part, or if payment in
full pursuant to such request is not made within 30 days, the right to
indemnification or advances as granted by this Article V shall be enforceable by
the Director, officer, employee or agent in any court of competent jurisdiction.
Such person's costs and expenses incurred in connection with successfully
establishing his or her right to indemnification, in whole or in part, in any
such action shall also be indemnified by the Corporation. It shall be a defense
to any such action (other than an action brought to enforce a claim for expenses
incurred in defending any proceeding in advance of its final disposition where
the required undertaking, if any, has been tendered to the Corporation) that the
claimant has not met the standards of conduct which make it permissible under
the General Corporation Law of the State of Nevada for the Corporation to
indemnify the claimant for the amount claimed, but the burden of such defense
shall be on the Corporation. Neither the failure of the Corporation (including
its Board of Directors, independent legal counsel, or its stockholders) to have
made a determination prior to the commencement of such action that
indemnification of the claimant is proper in the circumstances because he or she
has met the applicable standard of conduct set forth in the General Corporation
Law of the State of Nevada, nor an actual determination by the Corporation
(including its Board of Directors, independent legal counsel, or its
stockholders) that the claimant has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the claimant has
not met the applicable standard of conduct.

          Section 3. NONEXCLUSIVITY OF ARTICLE V. The rights to indemnification
and the payment of expenses incurred in defending a proceeding in advance of its
final disposition conferred in this Article V shall not be exclusive of any
other right which any person may have or hereafter acquire under any statute,
provision of the Articles of Incorporation, Bylaws, agreement, vote of
stockholders or disinterested Directors or otherwise.

          Section 4. INSURANCE. The Corporation may purchase and maintain
insurance on its own behalf and on behalf of any person who is or was a
Director, officer, employee, or agent of the Corporation or was serving at the
request of the Corporation as a Director, officer, employee or agent of another
Corporation, partnership, joint venture, trust or other enterprise against any
liability asserted against him or her and incurred by him or her in any such
capacity, whether or not the Corporation would have the power to indemnify such
person against such liability under this Article V.

          Section 5. EXPENSES. Expenses incurred by any person described in
Section I of this Article V in defending a proceeding shall be paid by the
Corporation in advance of such proceeding's final disposition unless otherwise
determined by the Board of Directors in the specific case upon receipt of an
undertaking by or on behalf of the Director or officer to repay such amount if
it shall ultimately be determined that he or she is not entitled to be
indemnified by





8

--------------------------------------------------------------------------------





the Corporation. Such expenses incurred by other employees and agents may be so
paid upon such terms and conditions, if any, as the Board of Directors deems
appropriate.

          Section 6. EMPLOYEES AND AGENTS. Persons who are not covered by the
foregoing provisions of this Article V and who are or were employees or agents
of the Corporation, or who are or were serving at the request of the Corporation
as employees or agents of another Corporation, partnership, joint venture, trust
or other enterprise, may be indemnified to the extent authorized at any time or
from time to time by the Board of Directors.

          Section 7. CONTRACT RIGHTS. The provisions of this Article V shall be
deemed to be a contract right between the Corporation and each Director,
officer, employee or agent who serves in any such capacity at any time while
this Article V and the relevant provisions of the General Corporation Law of the
State of Nevada or other applicable law are in effect, and any repeal or
modification of this Article V or any such law shall not affect any rights or
obligations then existing with respect to any state of facts or proceeding then
existing.

          Section 8. MERGER OR CONSOLIDATION. For purposes of this Article V,
references to "the Corporation" shall include, in addition to the resulting
Corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
Directors, officers, and employees or agents, so that any person who is or was a
Director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a Director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, shall stand in the same position under this Article V
with respect to the resulting or surviving corporation as he or she would have
with respect to such constituent corporation if its separate existence had
continued.



ARTICLE VI
CERTIFICATES OF STOCK

          Section 1. FORM. Every holder of stock in the Corporation shall be
entitled to have a certificate, signed by, or in the name of the Corporation by
the Chairman of the Board, the President or a Vice-President and the Secretary
or an Assistant Secretary of the Corporation, certifying the number of shares
owned by such holder in the Corporation. If such a certificate is countersigned
(1) by a transfer agent or an assistant transfer agent other than the
Corporation or its employee or (2) by a registrar, other than the Corporation or
its employee, the signature of any such Chairman of the Board, President,
Vice-President, Secretary, or Assistant Secretary may be facsimiles. In case any
officer or officers who have signed, or whose facsimile signature or signatures
have been used on, any such certificate or certificates shall cease to be such
officer or officers of the Corporation whether because of death, resignation or
otherwise before such certificate or certificates have been delivered by the
Corporation, such certificate or certificates may nevertheless be issued and
delivered as though the person or persons who signed such certificate or
certificates or whose facsimile signature or signatures have been used thereon
had not ceased to be such officer or officers of the Corporation. All
certificates for shares shall be consecutively numbered or otherwise identified.
The name of the person to whom the shares represented thereby are issued, with
the number of shares and date of issue, shall be entered on the books of the
Corporation. Shares of stock of the Corporation shall only be transferred on the
books of the Corporation by the holder of record thereof or by such holder's
attorney duly authorized in writing, upon surrender to the Corporation of the
certificate or certificates for such shares endorsed by the appropriate person
or persons, with such evidence of the authenticity of such endorsement,
transfer, authorization, and other matters as the Corporation may reasonably
require, and accompanied by all necessary stock transfer stamps. In that event,
it shall be the duty of the





9

--------------------------------------------------------------------------------





Corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate or certificates, and record the transaction on its books.
The Board of Directors may appoint a bank or trust company organized under the
laws of the United States or any state thereof to act as its transfer agent or
registrar, or both in connection with the transfer of any class or series of
securities of the Corporation

          Section 2. LOST CERTIFICATES. The Board of Directors may direct a new
certificate or certificates to be issued in place of any certificate or
certificates previously issued by the Corporation alleged to have been lost,
stolen, or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen, or destroyed. When
authorizing such issue of a new certificate or certificates, the Board of
Directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen, or destroyed certificate or
certificates, or his or her legal representative, to give the Corporation a bond
sufficient to indemnify the Corporation against any claim that may be made
against the Corporation on account of the loss, theft or destruction of any such
certificate or the issuance of such new certificate.

          Section 3. FIXING A RECORD DATE FOR STOCKHOLDER MEETINGS. In order
that the Corporation may determine the stockholders entitled to notice of or to
vote at any meeting of stockholders or any adjournment thereof, the Board of
Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors, and which record date shall not be more than 60 nor less than 10 days
before the date of such meeting. If no record date is fixed by the Board of
Directors, the record date for determining stockholders entitled to notice of or
to vote at a meeting of stockholders shall be the close of business on the next
day preceding the day on which notice is given, or if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held. A determination of stockholders of record entitled to notice of or to vote
at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the Board of Directors may fix a new record date for the
adjourned meeting.

          Section 4. FIXING A RECORD DATE FOR ACTION BY WRITTEN CONSENT. In
order that the Corporation may determine the stockholders entitled to consent to
corporate action in writing without a meeting, the Board of Directors may fix a
record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the Board of Directors, and
which date shall not be more than 10 days after the date upon which the
resolution fixing the record date is adopted by the Board of Directors. If no
record date has been fixed by the Board of Directors, the record date for
determining stockholders entitled to consent to corporate action in writing
without a meeting, when no prior action by the Board of Directors is required by
statute, shall be the first date on which a signed written consent setting forth
the action taken or proposed to be taken is delivered to the Corporation by
delivery to its registered office in the State of Nevada, its principal place of
business, or an officer or agent of the Corporation having custody of the book
in which proceedings of meetings of stockholders are recorded. Delivery made to
the Corporation's registered office shall be by hand or by certified or
registered mail, return receipt requested. If no record date has been fixed by
the Board of Directors and prior action by the Board of Directors is required by
statute, the record date for determining stockholders entitled to consent to
corporate action in writing without a meeting shall be at the close of business
on the day on which the Board of Directors adopts the resolution taking such
prior action.

          Section 5. FIXING A RECORD DATE FOR OTHER PURPOSES. In order that the
Corporation may determine the stockholders entitled to receive payment of any
dividend or other distribution or allotment or any rights or the stockholders
entitled to exercise any rights in respect of any change, conversion or exchange
of stock, or for the purposes of any other lawful action, the Board of Directors
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted, and which record date shall be





10

--------------------------------------------------------------------------------





not more than 60 days prior to such action. If no record date is fixed, the
record date for determining stockholders for any such purpose shall be at the
close of business on the day on which the Board of Directors adopts the
resolution relating thereto.

          Section 6. SUBSCRIPTIONS FOR STOCK. Unless otherwise provided for in
the subscription agreement, subscriptions for shares shall be paid in full at
such time, or in such installments and at such times, as shall be determined by
the Board of Directors. Any call made by the Board of Directors for payment on
subscriptions shall be uniform as to all shares of the same class or as to all
shares of the same series. In case of default in the payment of any installment
or call when such payment is due, the Corporation may proceed to collect the
amount due in the same manner as any debt due the Corporation.



ARTICLE VII
GENERAL PROVISIONS

          Section 1. DIVIDENDS. Dividends upon the capital stock of the
Corporation, subject to the provisions of the Articles of Incorporation, if any,
may be declared by the Board of Directors at any regular or special meeting,
pursuant to law. Dividends may be paid in cash, in property, or in shares of the
capital stock, subject to the provisions of the Articles of Incorporation.
Before payment of any dividend, there may be set aside out of any funds of the
Corporation available for dividends such sum or sums as the Directors from time
to time, in their absolute discretion, think proper as a reserve or reserves to
meet contingencies, or for equalizing dividends, or for repairing or maintaining
any property of the Corporation, or any other purpose and the Directors may
modify or abolish any such reserve in the manner in which it was created.

          Section 2. CHECKS, DRAFTS OR ORDERS. All checks, drafts, or other
orders for the payment of money by or to the Corporation and all notes and other
evidences of indebtedness issued in the name of the Corporation shall be signed
by such officer or officers, agent or agents of the Corporation, and in such
manner, as shall be determined by resolution of the Board of Directors or a duly
authorized committee thereof.

          Section 3. CONTRACTS. The Board of Directors may authorize any officer
or officers, or any agent or agents, of the Corporation to enter into any
contract or to execute and deliver any instrument in the name of and on behalf
of the Corporation, and such authority may be general or confined to specific
instances.

          Section 4. LOANS. Subject to applicable state and federal law, the
Corporation may lend money to, or guarantee any obligation of, or otherwise
assist any officer or other employee of the Corporation or of its subsidiary,
including any officer or employee who is a Director of the Corporation or its
subsidiary, whenever, in the judgment of the Directors, such loan, guaranty or
assistance may reasonably be expected to benefit the Corporation. The loan,
guaranty or other assistance may be with or without interest, and may be
unsecured, or secured in such manner as the Board of Directors shall approve,
including, without limitation, a pledge of shares of stock of the Corporation.
Nothing contained in this section shall be deemed to deny, limit or restrict the
powers of guaranty or warranty of the Corporation at common law or under any
statute.

          Section 5. FISCAL YEAR. The fiscal year of the Corporation shall end
on December 31 of each year, unless otherwise fixed by resolution of the Board
of Directors.

          Section 6. CORPORATE SEAL. The Board of Directors may provide a
corporate seal which shall be in the form of a circle and shall have inscribed
thereon the name of the




11

--------------------------------------------------------------------------------





Corporation and the words "Seal, Nevada". The seal may be used by causing it or
a facsimile thereof to be impressed or affixed or reproduced or otherwise.

          Section 7. VOTING SECURITIES OWNED BY CORPORATION. Voting securities
in any other corporation held by the Corporation shall be voted by the
President, unless the Board of Directors specifically confers authority to vote
with respect thereto, which authority may be general or confined to specific
instances, upon some other person or officer. Any person authorized to vote
securities shall have the power to appoint proxies, with general power of
substitution.

          Section 8. INSPECTION OF BOOKS AND RECORDS. Any stockholder of record,
in person or by attorney or other agent, shall, upon written demand under oath
stating the purpose thereof, have the right during the usual hours for business
to inspect for any proper purpose the Corporation's stock ledger, a list of its
stockholders, and its other books and records, and to make copies or extracts
therefrom. A proper purpose shall mean any purpose reasonably related to such
person's interest as a stockholder. In every instance where an attorney or other
agent shall be the person who seeks the right to inspection, the demand under
oath shall be accompanied by a power of attorney or such other writing which
authorizes the attorney or other agent to so act on behalf of the stockholder.
The demand under oath shall be directed to the Corporation at its registered
office in the State of Nevada or at its principal place of business.

          Section 9. SECTION HEADINGS. Section headings in these Bylaws are for
convenience of reference only and shall not be given any substantive effect in
limiting or otherwise construing any provision herein.

          Section 10. INCONSISTENT PROVISIONS. In the event that any provision
of these Bylaws is or becomes inconsistent with any provision of the Articles of
Incorporation of the Corporation, any agreement entered into among the
stockholders of the Corporation, the General Corporation Law of the State of
Nevada or any other applicable law, the provision of these Bylaws shall not be
given any effect to the extent of such inconsistency (but shall otherwise be
given full force and effect) and the terms of such Articles of Incorporation,
stockholders agreement, the General Corporation Law of the State of Nevada or
applicable law shall govern with respect to, and to the extent of, such
inconsistency.



ARTICLE VIII
AMENDMENTS

          These Bylaws may be amended, altered, or repealed and new Bylaws
adopted at any meeting of the Board of Directors by a majority vote. The fact
that the power to adopt, amend, alter, or repeal the Bylaws has been conferred
upon the Board of Directors shall not divest the stockholders of the same
powers.














12

--------------------------------------------------------------------------------






CERTIFICATE

          The undersigned hereby certifies that he is the duly elected,
qualified, acting and hereunto authorized Secretary of the Corporation and that
the foregoing and annexed Bylaws constitute a true and complete copy of the
Bylaws of said Corporation presently in full force and effect.

IN WITNESS WHEREOF, the undersigned has signed this Certificate.

Dated as of August 22, 2006                             /s/ Robert S. Levy
                                                                                 Secretary






























13

--------------------------------------------------------------------------------